           Case 1:20-cv-03160-FVS                  ECF No. 22        filed 09/03/21       PageID.1171 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                  for thH_                                   U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                         GEANNIE H.,                                                                    Sep 03, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03160-FVS
 KILOLO KIJAKAZI, Acting Commissioner of the Social                  )
             Security Administration,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 19, is GRANTED. The Commissioner’s final decision is reversed and
u
              remanded for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16, is DENIED as moot,
              given the parties’ motion for remand. Judgment is entered in favor of the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Rosanna Malouf Peterson                                         on a motion for
      Remand, ECF No. 19.


Date: 9/3/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                           %\ Deputy Clerk

                                                                            Linda L. Hansen
